Judgment of conviction of the County Court of Richmond county reversed upon the law and the facts and a new trial ordered. We are of opinion that error was committed in admitting in evidence the application for the $1,000 insurance policy. We are of the further opinion that the court erred in the charge relating to the effect of the finding of the indictment (fols. 610, 611); and also in the charge (fols. 618-620) relating to circumstantial evidence, in so far as it related to the court’s attitude in that respect upon the examination of jurors. The case is not so free of doubt that we can say that these errors should be overlooked under section 542 of the Code of Criminal Procedure. Lazansky, P. J., Kapper and Scudder, JJ., concur; Carswell and Davis, JJ., dissent and vote to affirm pursuant to section 542 of the Code of Criminal Procedure.